Erasmus Mundus Programme (2009-2013) (signature)
We are now going to sign, along with the Council, the legal acts relating to the Erasmus Mundus action programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries.
Secretary of State for European Affairs, Minister Le Maire, Commissioner Figel' - the authentic father of the entire Erasmus programme - ladies and gentlemen, it is a great pleasure to be signing an important decision, which makes it possible to extend the Erasmus Mundus programme, with the Council today. This is the culmination of the determined work that we have done in collaboration with the Council and the Commission. I would like to express my thanks, once again, to Commissioner Figel', specifically, for having pushed this programme forwards, making it possible for us, ultimately, to be able to set the seal on the programme together, the Council and Parliament, by signing today.
This public signing will help to bring home the significance of European legal provisions to European citizens. The Erasmus Mundus programme will expand the Commission's original Erasmus programme, which was established 21 years ago. The programme gives students all around the world the chance to study in the European Union and plays an important role in the promotion of European higher education as a symbol of top academic performance.
With increased funding - nearly EUR 950 million for five years - the European Union is now in a position to meet the growing demand for the Erasmus Mundus programme. This makes it possible for us to continue supporting joint programmes in Europe with grants for the most gifted students and professors from third countries. In addition, we will be extending the scope of the programme so as also to include doctoral programmes, and we will be able to offer European students even more financial support.
Thanks to this programme, participants, and above all students, will become real ambassadors of openness and intercultural dialogue. They will help to bring about better collaboration and mutual understanding across the globe.
Allow me, in closing, to express my thanks to the French Presidency, the Commission and all the members of the Committee on Culture and Education - I am pleased to see that Mrs Batzeli, the chairman of that committee, is here today - as well as to the rapporteur, Mrs De Sarnez, all of whom worked intensively on this important legislative measure.
I will now ask Minister Le Maire to sign the document with me, and Commissioner Figel' to supervise, as it were.
(The Presidents signed the legal acts).
(Applause)